— Proceeding pursuant to Executive Law § 298 to review an order of the respondent New York State Division of Human Rights, dated June 22,1983, which, after a hearing, found that respondent Pan American World Airways, Inc. did not discriminate against petitioner on the basis of sex, in violation of the Human Rights Law (Executive Law art 15), and dismissed her complaint.
Order confirmed and proceeding dismissed, without costs or disbursements.
The determination that petitioner was not subjected to discrimination because of her sex has a rational basis in the record and, accordingly, vacatur is not warranted (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Vola v New York State Human Rights Appeal Bd., 96 AD2d 513). Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.